RECHARGEABLE BATTERY WITH ANION CONDUCTING POLYMER
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 10/26/2021:
Claims 1 and 19 have been amended; claims 5, 12-18, 21-53 have been cancelled. No new matter has been entered.
Previous rejections under 35 USC 102/103 and 103 have been withdrawn due to amendment.

Reasons for Allowance
Claims 1-4, 6-11, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-4, 6, 7, and 9-11 were rejected under 35 U.S.C. 102(a)(1) or, in the alternative, under 35 U.S.C. 103 over Zhou et al. (US 2012/0189896). Claims 12-14 and 19-20 were rejected under 35 U.S.C. 103 over Zhou, in view of Masel et al. (US 2018/0216063) and Moore et al. (US 2017/0133689). Claims 15-17 were rejected under 35 U.S.C. 103 over Zhou, Masel, Moore, and Inaba (JP 2009-224097).
Applicant has amended claim 1 to incorporate the elements of allowed claim 18. Claims 12-18 have been cancelled due to the amendment to claim 1. Claim 19 has been amended to depend from claim 1. Previously withdrawn claims 5 and 21-53 have been cancelled without prejudice to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729